Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2015

                                      No. 04-14-00758-CV

               John A. LANCE, Debra L. Lance, F.D. Franks and Helen Franks,
                                       Appellants

                                                v.

   Judith and Terry ROBINSON, Gary and Brenda Fest, Virginia Gray and Butch Townsend,
                                      Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-12-0100209
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        This court granted Appellees’ motions for extension of time to file their briefs until June
8, 2015. Appellee Bexar-Medina Atascosa Counties Water Control and Improvement District
No. 1 and Appellees Judith and Terry Robinson, Gary and Brenda Fest, Virginia Gray, and
Butch Townsend filed unopposed second motions for extensions of time to file their briefs until
July 8, 2015. See TEX. R. APP. P. 38.6(b).
        Appellees’ motions for extension of time are GRANTED. Appellees’ briefs must be filed
not later than July 8, 2015. Absent extenuating circumstances, no further extensions will be
granted.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court